          Case 20-41616-elm7 Doc 7 Filed 04/30/20                          Entered 04/30/20 21:04:19                  Page 1 of 3

Information to identify the case:
Debtor 1              Eduardo Rosas                                                     Social Security number or ITIN        xxx−xx−7524
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Rebeca Rosas                                                      Social Security number or ITIN        xxx−xx−6975
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Texas
                                                                                        Date case filed for chapter 7 4/30/20
Case number:          20−41616−elm7


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Eduardo Rosas                                       Rebeca Rosas

2.      All other names used in the aka Eduardo Rosas Salinas                                        aka Rebeca Guzman Rosas
        last 8 years

3.     Address                               3436 Avenue D                                           3436 Avenue D
                                             Fort Worth, TX 76105                                    Fort Worth, TX 76105

4.     Debtor's attorney                     Marcus B. Leinart                                      Contact Phone: (469) 232−3328
                                             Leinart Law Firm
       Name and address                      11520 N. Central Expressway                            Email: ecf@leinartlaw.com
                                             Suite 212
                                             Dallas, TX 75243

5.     Bankruptcy trustee                    Roddrick Breon Newhouse                                Contact Phone: 469−777−6560
                                             304 W Boyd Drive
       Name and address                      Unit 715                                               Email: rn7trustee@gmail.com
                                             Allen, TX 75013
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
         Case 20-41616-elm7 Doc 7 Filed 04/30/20                                  Entered 04/30/20 21:04:19                   Page 2 of 3
Debtor Eduardo Rosas and Rebeca Rosas                                                                                Case number 20−41616−elm7


6. Bankruptcy clerk's office                      501 W. Tenth Street                                      Hours open:
                                                  Fort Worth, TX 76102                                     Mon.−Fri. 8:30−4:30
    Documents in this case may be filed at this
    address. You may inspect all records filed                                                             Contact Phone: 817−333−6000
    in this case at this office or online at
    www.pacer.gov.
                                                                                                           Date: 5/1/20

7. Meeting of creditors                           June 3, 2020 at 10:20 AM                                 Trustee: Roddrick Breon Newhouse
                                                                                                           Toll free number: 866−797−5127
    Debtors must attend the meeting to be         BY TELEPHONE
    questioned under oath. In a joint case,                                                                Alternate number: 517−876−9552
    both spouses must attend. Creditors may                                                                Participant Code: 3672830
    attend, but are not required to do so.        The meeting may be continued or adjourned
                                                  to a later date. If so, the date will be on the
                                                  court docket.
    Debtor attorneys will be responsible for verifying both the debtors' photo ID and the debtors' social security number on the record. If you
    are a pro se debtor who appears by telephone, the trustee may require that you appear at a continued meeting in order to present your
    proof of identification and social security number and to affirm that you were the one who testified at the telephonic meeting.


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                 Filing deadline: 8/3/20
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                        Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as      conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize
                                                  an exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                             page 2
       Case 20-41616-elm7 Doc 7 Filed 04/30/20                 Entered 04/30/20 21:04:19          Page 3 of 3

        INFORMATION FOR THE TELEPHONIC § 341 MEETING OF CREDITORS


Because of developing issues with the COVID−19 virus and the national declaration of emergency by the President
of the United States, § 341 Meetings of Creditors (?Meetings?) will be conducted telephonically. The telephone call
in numbers and participant code are found on the enclosed Notice.



Additional Dial−In Information:

(1) You must use a touch−tone phone to participate.

(2) Landline preferred. If you have a choice, use a landline phone, instead of a cell phone. Do not use a speaker
phone.

(3) Dial the call−in number and then enter the participant code, which consists of 7 numbers and is followed by a #
sign. Immediately place your phone on mute.

(4) Make the call from a quiet area where there is as little background noise as possible.

(5) As more than one Meeting will be held during this period, listen for your case to be called. When your case is
called, unmute your phone and identify yourself.

(6) When speaking during your case, identify yourself.

(7) Do not put the phone on hold at any time after the call is connected.

(8) If any party is attending the Meeting from the same location as another party, use separate touch−tone phones to
participate.

(9) Once the case Meeting is finished, hang up.

(10) If you become disconnected before your Meeting is finished, call back.



Bankruptcy Documents:

Debtors should have their bankruptcy documents available in the event there are questions about the information in
the documents.

Recording: The Meetings will be recorded by the trustee or United States Trustee.
